UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING [X]Form 10-K[ ] Form 20-F[ ]Form 11-K[ ] Form 10-Q[ ]Form N-SAR [ ]Form C-SAR For the Period Ended: June 30, 2011 If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:N/A PART I – REGISTRANT INFORMATION Full Name of Registrant:Quick-Med Technologies, Inc. Former Name if Applicable:Not Applicable Address of Principal Executive Office:th Street City, State, and Zip Code:Gainesville, Florida, 32601 PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12(b)-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reasons described in reasonable detail in Part III of this Form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or Form N-CSR or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of the transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) the accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report portion thereof could not be filed within the prescribed time period. The Company is unable to file its Annual Report on Form 10-K for the year ended June 30, 2011 within the prescribed time period because the Company does not yet have all the documentation to complete the Form 10-K. PART IV – OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Nam Nguyen Chief Financial Officer Quick-Med Technologies, Inc. (888) 835-2211 (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed.If the answer is no, identify the report(s): [X] Yes[] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [] Yes[X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Quick-Med Technologies, Inc. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 29, 2011 /s/ Nam Nguyen By: Nam Nguyen Chief Financial Officer
